DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-4 in the reply filed on 9 June 2022 is acknowledged.
Claims 5-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 June 2022.
Drawings
The drawings filed 7 December 2020 are acceptable for examination purposes.
Information Disclosure Statement
The IDS filed 11 March 2021 has been considered by the Primary Examiner.
Specification
The abstract of the disclosure is objected to because the abstract recites reference numerals which require the reader to consult the full text for details. Correction is required. See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD FOR COATING A SUBSTRATE WITH A WASHCOAT.
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 is listed twice. Appropriate correction is required. In this Office action, the second instance of claim 3 is referred to as claim 4* and claim 4 is referred to as claim 5*. The Primary Examiner suggests, for the sake of clarity, that any claim amendment in reply to this action include cancelation of all pending claims and a new listing of claims beginning with claim 14.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 & 4* rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4* recites the broad recitation “an angle between 0 and 15°,” and the claim also recites “optionally at an angle of between 0 and 10°” and “optionally at an angle of about 3°,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 5* is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,147,892 B2.
With respect to claim 1, reference is made to embodiment of Figs. 1 & 2b. US 892 discloses a process for coating a catalytic substrate with a washcoat [3:4-11]. The substrate is engaged with a headset of a substrate coating apparatus [upper structure in Figs.] so as to locate the top surface of the substrate below a washcoat dispenser of the apparatus. In the embodiment of Fig. 2b, the substrate has an upstanding lip (12) and base (4) of the headset consists of a perforated metal plate (13) combined with a deformable open cell foam disc (14). The “perforated metal plate” corresponds to the claimed “showerhead” as no particular structure of the showerhead is claimed and a metal plate with holes in it to allow passage of fluid meets the definition of a showerhead in its broadest sense. When the headset is brought down onto the substrate, the foam deforms to provide sealing. See 5:51-64. When washcoat liquid is dispensed (i.e., discharged) from (1), it passes though the perforated metal plate (i.e., showerhead), being drawn through the substrate and thorough air-permeable base (8) by vacuum hood (9). When engaged, the closed cell foam corresponds to the claimed headset seal comprising a perimetral portion extending around the headset and a cantilevered (i.e., arced or deformed around the edge of the substrate and sidewall) portion extending down from the perimetral portion which engages against a sidewall of the substrate. 
With respect to claim 5*, as the headset settles onto the substrate, the foam is deformed outwardly to accommodate the width of the sidewall of the substrate and inherently “flexes in a substantially radial direction.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 & 4* is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,147,892 B2.
With respect to these claims, the shape and angle of the cantilevered portion is directly determined by the size and shape of the lip or edge of the substrate being coated. It is the Primary Examiner’s position that the process of US 892 is robust and can be applied to catalytic substrates having any known edge geometries, including rounded ones or forming angles of any desired degree. Consequently, it would have been obvious to one of ordinary skill in the art to utilize the process of US 892 in this fashion.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,147,892 B2 in view of JP 2018-086615 A.
US 892 does not explicitly teach that the upper surface of the substrate comprises a shaping, groove, or cut-out which extends to the sidewall of the substrate thereby defining a gap in the sidewall, wherein the cantilevered portion bridges over the gap to hinder leakage of the washcoat out of the gap and down the sidewall of the substrate.
JP 615 teaches that, in the art of manufacturing catalyst substrates, it is known to make holes in the sidewalls thereof in which to place oxygen sensors [0001]. Consequently, it would have been obvious to one of ordinary skill in the art to utilize such a catalyst substrate in the process of US 892 as they are known in the art. If the hole is formed near enough the top, it will be inherently covered by the sealing means of US 892. If it is formed farther down the sidewall, it would have been obvious to one of ordinary skill in the art to extend the sealing member in order to maintain vacuum drawn on the washcoat material and prevent loss through the hole.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are representative of the state of the prior art US 3,948,213 A; US 4,550,034 A; US 4,609,563 A; US 5,866,210 A; US 5,953,832 A; US 2003/0003232 A1; US 7,323,054 B2; US 7,476,417 B2; US 7,521,087 B2; US 2010/0093527 A1; US 8,703,236 B2; US 2014/0356530 A1; US 9,415,365 B2; US 2020/0171515 A1; US 2020/0171529 A1; US 2020/0215522 A1; US 10,814,318 B2; and US 2021/0170437 A1. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
17 June 2022